Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 12/22/20. Claims 1, 3-20 are pending in this application. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Cited art do not disclose: A semiconductor package, comprising:
a core structure having a frame having a cavity penetrating first and second surfaces of the frame opposing each other, a wiring structure penetrating the frame to connect the first and second surfaces to each other, a first semiconductor chip disposed in the cavity and having a first surface having a first contact and a second surface opposing the first surface of the first semiconductor chip and having a second contact, a first encapsulant encapsulating the first semiconductor chip and disposed on the first and second surfaces of the frame, and a through-hole penetrating portions of the first encapsulant and the frame, wherein the core structure has first and second surfaces corresponding to the first and second surfaces of the frame, respectively;
a first wiring layer disposed on the first surface of the core structure and penetrating the first encapsulant to connect to the first contact of the first semiconductor chip;
a second wiring layer disposed on the second surface of the core structure and penetrating the first encapsulant to connect to the second contact of the first semiconductor chip;
a chip component disposed in the through-hole of the core structure and having a connection terminal;

a second encapsulant disposed on the second surface of the core structure and encapsulating the chip component wherein the chip component includes at least one of a chip antenna and a second semiconductor chip, as recited in claim 1. Claims 3-11 depend from claim 1 and are also allowable. 
Claims 12-20 were previously indicated to be allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Discussion of Related Art
Lee (US 20200185815 A1) discloses an antenna module comprising: an antenna substrate having a first surface and a second surface disposed to oppose each other, and including a substrate wiring layer having a first antenna pattern positioned in a first region of the substrate wiring, a second antenna pattern disposed in a second region of the substrate wiring adjacent to one side of the second surface of the antenna substrate, and a first feed pattern and a second feed pattern connected to the first and second antenna patterns, respectively; and a semiconductor package including a connection structure disposed on the second surface except for an area overlapping with the second region of the antenna substrate and having a plurality of insulating layers and redistribution layers disposed on the plurality of insulating layers and electrically connected to the substrate wiring layer, and at least one semiconductor chip having connection pads connected to the redistribution layers, wherein a region overlapping with the second feed pattern in each of the plurality of redistribution layers is provided as an opened region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDWARD CHIN/Primary Examiner, Art Unit 2813